Case: 1:17-cv-00783-WOB-KLL Doc #: 84 Filed: 02/17/21 Page: 1 of 11 PAGEID #: 786




                         IN THE UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF OHIO
                                   WESTERN DIVISION

 S&S HOLDCO, INC.                                :       Case No. 1:17-cv-00783
                                                 :
                                Plaintiff,       :       Judge William O. Bertelsman
                                                 :       Magistrate Judge Karen L. Litkovitz
 v.                                              :
                                                 :
 THREE RIVERS PROVIDER                           :       PLAINTIFF’S RESPONSE TO
 NETWORK, INC.                                   :       DEFENDANT’S OBJECTIONS TO
                                                 :       EXPERT WITNESS IDENTIFICATION
                               Defendant.        :

       TRPN’s objections to the identification of expert witnesses is unwarranted, and nothing

more than an effort to use inappropriate procedural tactics to avoid litigating the merits of this

case. Notwithstanding the constraints placed upon the Court, and litigation generally, by the

Coronavirus for the past 11 months, the current status of this case dictates that the setting of a new

calendar order which includes the identification of expert witnesses is appropriate:

       i)      Consistent with Local Rule 16.2 and this Court’s prior calendar order dated January

               22, 2020, indicating that a new calendar order will be issued following the

               resolution of a motion to compel, the Court has already determined that good cause

               exists for the issuance of said new scheduling order;

       ii)     Discovery is still ongoing in this case with a pending dispute regarding the taking

               of the deposition of Defendant’s decision maker Blaine Pollock which, to date,

               Defendant has refused to produce;

       iii)    No trial date, formal pre-trial date, dates for dispositive motions, nor discovery cut-

               off have been set (nor is it clear when the status of the Coronavirus will permit such

               dates);




                                                     1
Case: 1:17-cv-00783-WOB-KLL Doc #: 84 Filed: 02/17/21 Page: 2 of 11 PAGEID #: 787




        iv)      Despite Defendant’s misleading discovery response, Plaintiff has recently

                 uncovered that, Defendant, TRPN Direct Pay, Inc. (“TRPN DP”) and Blaine

                 Pollock have breached the NDA with plaintiff and conspired to misappropriate

                 Plaintiff’s confidential information, necessitating that the Complaint in this matter

                 be amended to add Pollock and TRPN Direct Pay, Inc. as Defendants; and

        v)       Defendant concedes that Plaintiff should be entitled to identify experts and provide

                 expert testimony, but contrary to the civil rules and the truth seeking function of

                 the litigation process, is seeking to dictate which experts Plaintiff may call (i.e. the

                 expert must be employed by S&S) and the subjects to which they may testify.

        S&S is prepared to identify experts for purposes of this litigation. As indicated above,

however, after being informed in July 2020 that the Court was inclined to overrule Defendant’s

objections to Plaintiff identifying experts, Defendant made further inappropriate attempts to limit

expert disclosure by demanding that Plaintiff agree to limit the identity of such experts and the

subject matters on which they would testify (to which Plaintiff did not agree, and disputes that

they ever made any representation that they would). As a result, expert witnesses still have not

been identified, and will not be able to be identified until this Court renders a decision on TRPN’s

objections.

        TRPN’s objections should be overruled, and as anticipated in January, 2020, a new

calendar order with new expert witness disclosure deadlines should issue.

   I.         Timeline of events giving rise to the dispute over expert witness identification.

        TRPN completely mischaracterizes the timeline of events which led to this dispute

regarding expert witness disclosures, including in particular the events which led to the Court’s

January 22, 2020 Order.



                                                    2
Case: 1:17-cv-00783-WOB-KLL Doc #: 84 Filed: 02/17/21 Page: 3 of 11 PAGEID #: 788




       The January 22 Order stayed all calendar deadlines in this case to allow the parties to brief

a motion to compel the testimony of Blaine Pollock (TRPN’s founder, former owner, and current

managing agent). (See January 22, 2020 Order, Doc#59, PAGEID #317). The Order resulted from

TRPN’s notification to Plaintiff in the Fall of 2019 that they would not be producing Pollock for

deposition because he was supposedly no longer associated with TRPN, and now resides overseas.

Since TRPN made that representation, S&S has uncovered evidence that Pollock remains heavily

involved with TRPN and its employees, with particular respect to Direct Pay. (See Plaintiff’s

Motion to Compel, supra, Doc. # 81, PAGEID # 428-445).

       S&S spent weeks corresponding with TRPN’s counsel regarding TRPN’s obligation to

produce Pollock, and S&S’ need for such testimony before discovery could be completed. (See

Exhibits 1-4 to Smith Aff.). S&S eventually served a Notice of Deposition on TRPN, and when

Defendant notified Plaintiff that neither TRPN’s counsel nor Pollock would attend, Plaintiff sought

court intervention. (Id.). This included informal conferences with the Court on December 20, 2019

and January 22, 2020.

       At the January 22, 2020 conference, the parties and court discussed the discovery dispute

and need for a new calendar order in this case. It is Plaintiff’s counsel recollection that the Court

indicated to the parties that it would issue a new calendar order with all new dates following

resolution of the motion to compel. Following the January 22, 2020 conference, the Court issued

an Order indicating that the calendar dates in the litigation were stayed pending Plaintiff’s

submission of a motion to compel relating to Pollock. (See Doc#59, PAGEID #317).

       In the months that followed, COVID-19 arose in the United States, delaying the filing of

Plaintiff’s Motion to Compel. Indeed, while Plaintiff had originally intended to prepare and file its

motion to compel shortly after the January 22, 2020 conference, it held off on doing so given that



                                                 3
Case: 1:17-cv-00783-WOB-KLL Doc #: 84 Filed: 02/17/21 Page: 4 of 11 PAGEID #: 789




the pandemic halted the ability of Plaintiff’s counsel to travel to Italy, or for Pollock to travel to

the United States.

       On July 22, 2020, the parties attended a status conference with the Court, in which the

Court directed the parties to submit a new proposed calendar order to the Court by Monday, July

27, 2020. (See July 22, 2020 Minute Entry). This was consistent with counsel’s understanding that

the Court was asking the parties to set a new calendar order with new dates. In light of this

understanding, Plaintiff’s counsel then proposed such dates to Defendant’s counsel via e-mail,

including new expert disclosure deadlines:

       Plaintiff’s Expert Disclosure:          October 30, 2020
       Defendant’s Expert Disclosure:          November 30, 2020
       Rebuttal Expert Disclosure:             December 31, 2020
       Discovery Cutoff:                       January 29, 2021
       Dispositive Motion Deadline:            February 26, 2021

(See Exhibit 5 to Smith Aff.). Plaintiff and Defendant had agreed to extend deadlines on at least

three occasions in this case, and each time the parties had set new deadlines for expert witness

disclosures, despite such deadlines having previously expired. (See Doc # 17, 21, 25, 35).

Defendant concedes as much in its brief opposing expert witness disclosure. (See Def’s Opp. to

Plaintiff’s “Request to Extend Expert Witness Deadlines,” pg. 4, Doc # 80, PAGEID # 410).

       Defendant’s counsel responded, indicating for the first time that they were not agreeable

to new dates for expert witness identification. (Id.). Plaintiff’s counsel responded back, making

clear that the past expert deadlines had been vacated or stayed by the Court through agreement of

the parties, and Plaintiff was simply proposing new dates as it had done in the past. (Id.). Moreover,

Plaintiff’s counsel indicated that the Court would likely seek to set such deadlines rather than apply

the 90-day default limitation under Fed. R. Civ. P. 26(b)(2)(D), given its understanding that the




                                                  4
Case: 1:17-cv-00783-WOB-KLL Doc #: 84 Filed: 02/17/21 Page: 5 of 11 PAGEID #: 790




prior calendar order had been effectively vacated. (Id.). Defendant stood by its refusal, and the

parties then sought court intervention to resolve the dispute. (See Exhibit 6 to Smith Aff.).

       The Court held a status conference with the parties on July 30, 2020, during which the

parties discussed the dispute with the Court and made respective arguments regarding expert

disclosures. The Court informed the parties that it was inclined to permit expert disclosures in the

new calendar order, but gave Defendant’s counsel an opportunity to inform the Court whether

Defendant would object to the same. An order from the court then followed, in which the Court

directed that “[o]n or before August 6, 2020, the parties shall either submit a proposed calendar

order that includes expert witness deadlines, or defendant shall notify the Court, in writing, that it

wishes to brief the expert witness issue.” (See Doc # 72, PAGEID # 396).

       Defendant followed up with Plaintiff’s counsel with an inappropriate attempt to negotiate

a limit on the subject matter and identity of Plaintiff’s expert witnesses. In particular, on August

6, 2020, Defendant’s counsel e-mailed counsel for Plaintiff, making a vague statement that TRPN

“is not going to object to the court’s decision on expert witnesses assuming S&S’s disclosure will

be limited as described by counsel during our status conference.” (See Exhibit 7 to Smith Aff.).

Plaintiff’s counsel responded, asking for clarification on the “limitations” that Defendant’s counsel

was referencing. (Id.). Defendant’s counsel then asserted (wrongly) that Plaintiff’s counsel

“indicated that S&S intended to identify an internal expert to testify with respect to the software

program itself since it is highly technical in nature.” (Id.). Given that Plaintiff’s counsel had never

agreed to such a limitation, counsel took time to consider whether such a limitation would be

agreeable, especially given that it was not required under any civil or evidentiary rules.

       On December 15, 2020, TRPN sought a status conference with the Court to further discuss

the expert witness issue. The Court then set a status conference for January 7, 2021 at 2:00 p.m.



                                                  5
Case: 1:17-cv-00783-WOB-KLL Doc #: 84 Filed: 02/17/21 Page: 6 of 11 PAGEID #: 791




(See December 16, 2020 Minute Entry). In light of Defendant’s request for the status conference,

Plaintiff’s counsel informed Defendant’s counsel that it was not agreeable to the proposed

limitations by Defendant regarding expert witnesses, and that it intended to identify outside third-

party experts. (See Exhibit 8 to Smith Aff.). Plaintiff’s counsel also asked Defendant’s counsel

for confirmation whether it was agreeable with the same, or intended to proceed with its objections.

(Id.). Defendant’s counsel responded, claiming that it needed to know “on what subject S&S

intends to identify experts[,]” and wrongly claimed that this was a “new position” of S&S as to

experts. (Id.).

          Plaintiff’s counsel responded that S&S had never agreed to such a limitation on expert

witnesses, and that it intended to identify experts for all permitted purposes including, but not

limited to, (i) standard activities and expenses in the course of an implementation process by the

third party administrator; (ii) information technology (IT) issues; and (iii) damages. (Id.).

          At the January 7, 2021 status conference, the parties further discussed the outstanding

issues in this case, including (i) the need for Pollock’s deposition, and (ii) the expert witness

deadline. Following that conference, the court set a briefing schedule for Plaintiff’s motion to

compel TRPN to produce Pollock, and scheduled a follow-up status conference for January 12,

2021 regarding expert witness disclosures. (See Doc#75, PAGEID # 399). At that January 12

conference, Defendant’s counsel informed the Court that it intended to oppose expert witness

identification, and the Court set a briefing schedule for the same. (See Doc#76, PAGEID # 400).

    II.      The prior calendar deadlines were effectively vacated, and as such a new calendar
             order should include the identification of expert witnesses.

          Defendant cannot avoid the fact that the deadlines in this case have been stayed since

January 2020 pursuant to this Court’s Order, meaning that, in effect, the Court already determined

over a year ago that good cause exists to modify the scheduling order. The “good cause” is

                                                  6
Case: 1:17-cv-00783-WOB-KLL Doc #: 84 Filed: 02/17/21 Page: 7 of 11 PAGEID #: 792




Defendant’s refusal to produce Pollock for deposition despite prior requests by Plaintiff in the Fall

of 2019, which has necessitated a motion to compel to be briefed and resolved.

           Pursuant to the Court’s Order, an amended calendar order is to issue following the

resolution of that motion. There is no reason why this new calendar order should not include new

expert witness disclosure deadlines, as the parties have agreed to in the past and the Court has

entered at least 3 times. Indeed, such experts could have been identified months ago had Defendant

simply agreed to the dates proposed by Plaintiff. Instead Defendant has opposed, been told that

their opposition would likely be overruled, and after being told the same sought an improper

limitation from Plaintiff as to the identity of the expert and the subject matters on which they could

testify.

           There is also no prejudice to Defendant in permitting the disclosure of experts in this new

calendar order. There is no trial date set in this case, and discovery will remain ongoing following

the resolution of the motion to compel. Beyond that, with potential additional parties to the extent

S&S’ motion for leave to amend is granted (TRPN DP and Pollock), it is likely that the discovery

timeline will need to be extended in any event, including for expert witnesses as to those claims.

It makes logical sense to allow the parties to identify experts during this lull in the case, such that

they can proceed with any necessary discovery on the same while the Court resolves the motion

to compel and motion for leave to amend. Defendant also cannot argue that they were somehow

surprised by the expert witness identification—every calendar order prior to this one has

contemplated expert witnesses, and Plaintiff has never made an indication that they do not intend

to utilize experts in this case.

    III.      To the extent the court finds that the prior expert disclosure deadline still applies,
              the failure to disclose experts by that deadline was substantially justified and
              harmless.



                                                    7
Case: 1:17-cv-00783-WOB-KLL Doc #: 84 Filed: 02/17/21 Page: 8 of 11 PAGEID #: 793




        To the extent the Court determines that its January 22, 2020 Order does not contemplate a

new calendar order with new expert disclosure deadlines, Plaintiff submits that any purported

failure to identify experts by the prior September 30, 2019 deadline was substantially justified,

harmless, and due to excusable neglect. See Fed. R. Civ. P. 37(c)(1)(“If a party fails to provide

information or identify a witness as required by Rule 26(a) or (e), a party is not allowed to use that

information or witness…unless the failure was substantially justified or harmless.”); Kassim v.

United Airlines, Inc., 320 F.R.D. 451, 453 (E.D. Mich 2017) citing Morgan v. Gandalf, Ltd., 165

F. App’x 425, 428 (6th Cir. 2006)(stating plaintiff must show that failure to act was due to

“excusable neglect under Rule 6(b)(1)(B)). As such, an “extension” of such dates, and/or inclusion

of such dates in the new calendar order is warranted.

        As described above, a discovery dispute arose between the parties in the Fall of 2019

regarding Pollock, and TRPN’s refusal to produce him. This was roughly the same time that

experts were to be identified. As a result of the discovery dispute, Plaintiff was understandably

focused on obtaining a fact witness central to this case (Pollock), and sought court intervention to

do so. Indeed, Pollock was the central decisionmaker for TRPN, and the same individual who

misrepresented that TRPN would make payment to S&S in order to induce it to perform further

work.

        The refusal to produce Pollock, and Plaintiff’s seeking of Court intervention resulted in an

Order from the Court indicating that the calendar dates in the matter were all stayed, pending the

resolution of this discovery dispute. It was Plaintiff’s understanding that this Order meant that new

deadlines would be issued, including for expert witnesses. Indeed, when the Court directed the

parties to submit a new calendar order in July 2020, it made no indication that the prior calendar

deadlines remained in place. Plaintiff then submitted such deadlines, including expert disclosure,



                                                  8
Case: 1:17-cv-00783-WOB-KLL Doc #: 84 Filed: 02/17/21 Page: 9 of 11 PAGEID #: 794




to Defendant, believing that the parties were on the same page regarding new deadlines (as they

had been in the past).

         It was only when Defendant objected to expert witness identification for the first time that

Plaintiff became aware that there was an apparent misunderstanding. Since that time, Plaintiff has

continued to make its position regarding expert witnesses known, and it is only because Defendant

opposes this expert identification or otherwise sought improper limitations that the disclosure has

been further delayed.

         The purported delay in identifying experts is also harmless. As set forth above, a new

calendar order is to be issued following resolution of the motion to compel. There is no trial date,

pre-trial date, dispositive motion deadline, or discovery cutoff currently set for this matter. The

parties have a full opportunity to establish new discovery deadlines once the motion to compel is

resolved, and there is no reason why this could not also include expert witnesses (as has been

contemplated in every other calendar order). Defendant has also been well aware that experts

would be identified in this case, especially given the repeated agreement on extensions of the

expert witness identification deadline in the past. Their opposition to identifying experts now is

simply an effort to take improper advantage of a purportedly missed deadline that arose in part

because of a discovery dispute.

   IV.      The recent discovery of evidence giving rise to claims against Pollock, TRPN DP,
            and additional claims against TRPN warrants new discovery deadlines, including
            for expert witnesses.

         Finally, as this Court is aware Plaintiff is seeking to add claims against Pollock, TRPN,

and TRPN DP. The circumstances surrounding these newly discovered parties and claims are more

fully set forth in Plaintiff’s Motion to Compel and Motion for Leave to Amend, but in summary:

TRPN, TRPN DP, and Pollock have engaged in a scheme to misappropriate S&S’ confidential and



                                                  9
Case: 1:17-cv-00783-WOB-KLL Doc #: 84 Filed: 02/17/21 Page: 10 of 11 PAGEID #: 795




proprietary information, including the enhancements and developments S&S made to the Direct

Pay concept, for their own use and benefit. This scheme included the formation of TRPN DP in

2018 in order to apparently act as deceptive conduit for the transfer of funds to Pollock from TRPN

for his work as a Direct Pay “consultant.” The claims were recently discovered through testimony

in California litigation, Qiu v. Three Rivers Provider Network, Inc., and contradict prior

representations by Defendant in discovery that Pollock no longer has any relationship with TRPN.

        These additional claims, if granted, will inevitably result in the need for additional

discovery against these parties, and as to the newly asserted misappropriation claims. They would

also warrant new expert witness disclosure deadlines, such that Plaintiff can identify any experts

in support of those claims. Plaintiff’s recent discovery of these claims due to Defendant’s

misrepresentations in discovery not only warrant good cause for an amended complaint, but also

for extension of the other applicable deadlines under Rule 16(b). See Permasteelisa CS Corp. v.

Airolite Co., LLC, No. 2:06-cv-0569, 2007 U.S. Dist. LEXIS 41974, at *6 (S.D. Ohio June 8,

2007)(“Certainly, if a party is delayed in discovering the basis for amending its pleadings due to

circumstances beyond its control, it may use that delay as a basis for arguing that a Rule 16(b)

order deadline should be extended.”).

        As such, separate and apart from the aforementioned reasons to include expert witness

identification in the new calendar order, such disclosures are also warranted in light of the proposed

additional parties and claims.

   V.      Conclusion

        For the foregoing reasons, Plaintiff S&S respectfully requests that this Court overrule

Defendant’s objections to the identification of expert witnesses, and issue a calendar order

including the same following the resolution of Plaintiff’s Motion to Compel.



                                                 10
Case: 1:17-cv-00783-WOB-KLL Doc #: 84 Filed: 02/17/21 Page: 11 of 11 PAGEID #: 796




                                            Respectfully submitted,

                                            /s/ Peter A. Saba
                                            Peter A. Saba (0055535)
                                            Jeffrey M. Nye (0082247)
                                            Joshua M. Smith (0092360)
                                            STAGNARO, SABA
                                            & PATTERSON CO., L.P.A.
                                            2623 Erie Avenue
                                            Cincinnati, Ohio 45208
                                            (513) 533-2701
                                            (513) 533-2711 (fax)
                                            pas@sspfirm.com
                                            Attorneys for Plaintiff

                               CERTIFICATE OF SERVICE

      The undersigned hereby certifies that the foregoing was served on all counsel of record
via CM/ECF this 16th day of February, 2021.

                                            /s/ Peter A. Saba
                                            Peter A. Saba (0055535)




                                              11
